Citation Nr: 1747054	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO. 07-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability, to include osteoarthritis, to include as secondary to service-connected sarcoidosis, right knee arthritis, and/or right foot callus.

2. Entitlement to service connection for a left foot disability, to include as secondary to service-connected sarcoidosis, right knee arthritis, and/or right foot callus.

3. Entitlement to service connection for a right foot disability, other than right foot callus, to include as secondary to service-connected sarcoidosis, right knee arthritis, and/or right foot callus.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2017, the Board remanded the Veteran's claims for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran's bilateral ankle disability, to include osteoarthritis, did not have its onset in service, osteoarthritis was not manifested to a compensable degree within one year following service discharge, and is not otherwise related to service or a service-connected disability or disabilities. 

2. There is no competent evidence of a current disability of the left foot.

3. There is no competent evidence of a current disability of the right foot, other than right foot callus.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral ankle disability have not been met, and osteoarthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a left foot disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a right foot disability, other than right foot callus, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in January 2017, the Board remanded the left foot, right foot, and bilateral ankle disabilities service connection issues to the AOJ for additional development. The Veteran received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

A. Bilateral Ankle Disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a bilateral ankle disability. The reasons follow.

As to an in-service disease or injury, the service treatment records (STRs) show the Veteran had a right ankle sprain in August 1978 after twisting his right ankle; he twisted his left ankle in October 1978 and was diagnosed with a slight sprain. The Veteran's separation examination, dated February 15, 1980, shows normal examination for the lower extremities and feet. In a Report of Medical History completed by the Veteran at that time, he specifically denied all musculoskeletal symptoms and described himself as being in "good health." Thus, while there is evidence of an in-service injury to both ankles, by the time he was discharged from service, his ankles were not bothering him.  

The issue here is whether there is a nexus between the current diagnosis of osteoarthritis and service, and the Board concludes that the preponderance of the evidence is against a nexus to service. For example, in April 1981, the Veteran underwent a VA examination in connection with a claim for service connection for residuals of a right foot injury. X-rays of the Veteran's right ankle were taken at that time, and were normal.  

The Veteran received a VA examination in September 2013. The examiner opined that the Veteran's sprained ankles were resolved by the time of the examination. Accordingly, the examiner opined that the Veteran's bilateral ankle disability was less likely than not incurred in or caused by the claimed in-service injury. The examiner suggested that the Veteran's disability may be related to another service-connected foot disability.

In a December 2014 addendum opinion, the examiner noted that x-rays from 2010 showed normal ankles. The examiner opined that the Veteran's diagnosed osteoarthritis began many years after service and was thus less likely than not related to or aggravated by service. The examiner stated that osteoarthritis is not caused by sarcoidosis or callus formation, and thus it is less likely than not the Veteran's bilateral ankle disability is due to calluses or sarcoidosis. The Veteran is service connected for a right knee disability, sarcoidosis, and a right foot callus.

The Veteran received another VA examination in May 2017. The examiner opined that the bilateral ankle disability was not aggravated by the Veteran's service connected sarcoidosis. He based this opinion on there being no evidence of chronic sarcoid arthritis on any imaging studies. The examiner also opined that the ankle disability was less likely than not aggravated by any knee disability. He based this opinion on the records not showing progressive worsening of the Veteran's ankle disability. The examiner stated that in absence of trauma, osteoarthritis results from chronicity and aging.

The probative evidence establishes that the Veteran sustained injuries to both his ankles in service; however, it did not result in a permanent disability. As noted above, the Veteran underwent an x-ray of his right ankle approximately one year following service discharge, and it was normal. This evidence establishes affirmatively that osteoarthritis was not manifested to a compensable degree within one year following service discharge. Additionally, 2010 x-rays of both ankles were normal, which is further evidence regarding the right ankle, but establishes that the Veteran did not have osteoarthritis of the left ankle with one year following service (since he did not have it approximately 30 years after service discharge). The preponderance of the evidence is against a finding that the Veteran's bilateral ankle disability, diagnosed as osteoarthritis, was incurred in service or is otherwise related to service. 

Additionally, there is competent evidence that the Veteran's service-connected disabilities of sarcoidosis, right knee arthritis, and right knee callus did not cause or aggravate a bilateral ankle disability. The examiner provided a rationale for all the opinions, which rationale was based on the facts of this case and medical principles. There is no competent evidence that refutes these opinions.

Although the Veteran claims that his bilateral ankle disability is related his service, the Board finds that the multiple VA medical opinions regarding causation and aggravation are more probative and outweigh the Veteran's cursory contentions of there being a relationship between his bilateral ankle disability and service.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral ankle disability, to include osteoarthritis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Left and Right Foot Disabilities

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for left foot and right foot disabilities (other than right foot callus). The reasons follow.

The preponderance of the evidence establishes that the Veteran does not have current left and right foot disabilities throughout the appeal period, other than right foot callus. For example, in a June 2011 VA examination report, the examiner stated that a medical opinion could not be provided for the Veteran's feet because there was no identified disability. X-rays of the Veteran's right and left feet were taken at that time, and were normal. This was confirmed on subsequent VA examinations. In a September 2013 VA examination report, the examiner wrote that the Veteran had no foot condition. On March 31, 2015 the Veteran received a private medical examination. The doctor opined that although there were lesions on the Veteran's right foot, they were not caused by any underlying pathology. The doctor supported this with x-rays of the foot. Finally, on May 10, 2017, the Veteran received a VA examination. The examiner noted that there was no current diagnosis for either a left foot or right foot disability (except for a right foot callus, which is already service connected). 

Here, the preponderance of the evidence is against a finding that the Veteran has a left foot disability or a right foot disability (other than right foot callus). Symptoms, such as foot pain, without underlying disease process or injury, cannot meet the regulatory requirement for the existence of a current disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Without evidence of a current disability, service connection is not warranted for a left foot disability or a right foot disability (other than right foot callus). Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). The Veteran's claims for service connection for left and right foot disabilities are denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability, to include osteoarthritis, to include as secondary to service-connected sarcoidosis, right knee arthritis, and/or right foot callus, is denied.

Entitlement to service connection for a left foot disability, to include as secondary to service-connected sarcoidosis, right knee arthritis, and/or right foot callus, is denied.

Entitlement to service connection for a right foot disability, other than service-connection right foot callus, to include as secondary to service-connected sarcoidosis, right knee arthritis, and/or right foot callus, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


